DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, and Species 2, drawn to Fig. 2B, in the reply filed on 10/07/2021 is acknowledged.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.
The Applicant has requested the Examiner reclassifies the species such that particular figures are classified as one species. The Examiner directs the Applicant to the drawing objection herein below for Fig. 2B showing modified forms of construction in the same view, which will need to be remedied. This issue had not been noticed at the restriction/election requirement was made since the Application had yet to be considered on the merits. Finally, in the interest of compact prosecution, the Examiner requests the Applicant select from Fig. 2B whether the top view 1 or top view 2 corresponds to their elected species. Once the Applicant has remedied the drawings, and indicated which (presumably new) Figure derived from Fig. 2B corresponds to the Applicant’s elected species, the Examiner will then be able to consider the applicant’s request to reclassify the species.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2B show(s) modified forms of construction in the same view. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suspension mechanism coupled between the first link and the second link must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 

Claim Objections
Claims 5, 7, 10, and 12 are objected to because of the following informalities:
Claim 5 recites “tranmitted”. This is a spelling error and should be “transmitted”.
Claim 7 recites, inter alia, “gears of the second and displaced from”. The claim does not state what it is the second of, although it appears to mean “the second link”.
Claim 10 recites, inter alia, “the the”. This is grammatically incorrect. The second “the” is duplicative and should be removed.
Claim 12, line 16 only recites a semi-colon “;” on the line. It appears this semi-colon belongs at the end of the line above it.
Appropriate correction is required.

Claim Interpretation


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “The transmission gear of claim 1, wherein the gears of at least one of the first link and the second link are positioned in a plane that is substantially parallel to a plane of the gears of the second and displaced from it.” First, the Examiner notes the claim objection hereinabove, it appears that “the second and displaced from” should read “the second link and displaced from”. That particular issue with claim 7 is a claim objection, see above. What follows pertains to claim indefiniteness. It is unclear to what the pronoun “it” refers. It could refer to the “a plane of the gears of the second”, or it 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 are is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Scharer (US Patent 3,426,610).
Scharer discloses:
Re claim 1. A multi-link transmission gear for transmitting rotational power from an input shaft to an output shaft, the rotational power is provided to the input shaft by a rotational power source, the multi-link transmission gear comprises:
a first link and the second link (Fig. 1, including 58 as the first link and including the unlabeled link on which gear 52 is mounted as the second link), each comprises:
a supporting structure (part 58 for the first link, unlabeled part for the second link);
a first gear and a second gear (gear 46 is the first gear of the first link, gear 52 is the second gear of the second link, gear 50 is the first gear of the second link, gear 48 or gear 50 may be the second gear of the first link depending upon the further limitations of dependent claims. The Examiner notes the Applicant has a shared gear between the first and link serving as one of the claimed gears for both links - see claim 8 of the instant application), rotatably supported by the supporting structure; (Fig. 1)
a rotation transfer mean, interconnecting the first gear and the second gear to transfer rotational movement of the first gear to the second gear; (Fig. 1 - intermeshing teeth are the rotation transfer mean)
wherein:
the first gear of the first link is adapted to be powered by the input shaft (Fig. 1 - gear 46 is driven by drive shaft 22);
the first gear of the second link is rotatable by the first link (gear 50 on the second link is rotated by gear 49 on the first link); and
the second gear of the second link provides rotational power to the output shaft (Fig. 1- gear 52 drives driven shaft 30); and
wherein the first link and the second link have a common axis (axis of gear 50) adapted to allow the first link and the second link to rotate about the common axis and thus to allow a change of an angle C1/L30-31 - “The lever is movable about its pivotal support for varying the distance between the drive and driven shafts.” See also Fig. 1 (dashed lines show moved position of links))

Re claim 2. The transmission gear of claim 1, wherein the first gear (46) and the second gear (for this dependent claim, gear 50 is considered the second gear of the first link) of at least one of the first link or the second link are adapted to rotate in the same direction. (First gear 46 and second gear 50 of the first link 58 will rotate in the same direction due to the idler gear 48 in between the two gears. I.e. they will both rotate clockwise at the same time or counterclockwise at the same time.)

Re claim 3. The transmission gear of claim 1, wherein the rotation transfer mean of at least one of the first link or the second link is a gear meshed with the first gear and the second gear. (Fig. 1. Gear 48 is meshed with the first gear 46 of the first link and (considered the second gear for this dependent claim) second gear 50 of the first link. Again, the Examiner notes in the instant application the second gear of the first link may be the same gear as the first gear of the second link - See Claim 8 of the instant application.)

Re claim 5. The transmission gear of claim 1, wherein at least one of the first link and the second link comprises an odd number of meshed gears (first link 58 has three gears 46, 48, and 50, which is an odd number of meshed gears.), wherein rotation of the first gear (46) is transmitted to the second gear (If gear 48 is considered the second gear, then rotation of the first gear 46 is transmitted to rotation of the second gear 48 directly through their intermeshed teeth. If gear 50 instead is considered the second gear, then rotation of the first gear 46 is transmitted to the second gear 50 via the intermediate gear 48.)

Re claim 6. The transmission gear of claim 1, wherein the gears of at least one of the first link and the second link are positioned in a substantially the same plane. (Figs. 1, 2)

Re claim 7. The transmission gear of claim 1, wherein the gears of at least one of the first link and the second link are positioned in a plane that is substantially parallel to a plane of the gears of the second and displaced from it. (See annotated Figs. below. The Examiner notes first 50 and second 52 gears of the second link (which would meet “at least one of the first link and the second link” as claimed) are positioned in a plane substantially parallel to a plane of the gears of the second link, and that the first recited “a plane” is displaced from the second recited “a plane”.)


    PNG
    media_image1.png
    793
    657
    media_image1.png
    Greyscale


Re claim 8. The transmission gear of claim 1, wherein the second gear (50) of the first link is the first gear (50) of the second link. (See also rejection of claim 1 hereinabove. For this dependent claim, gear 50 is considered the second gear of the first link rather than gear 48.)

Re claim 9. The transmission gear of claim 1 wherein the second gear (50) of the first link and the first gear (50) of the second link are configured to rotate together on a common axis. (Since the second gear 50 of the first link is the same gear as the first gear 50 of the second link, that shared gear of course rotates about a common axis. See claim 8, which explicitly makes clear the second gear of the first link and the first gear of the second link may be the same gear shared between the two links.)

Re claim 10. The transmission of claim 1, wherein the first gear and the second gear of at least one of: the first link and the second link are shaped and sized to have a transmission ratio of 1:1 between the first gear and the second gear of the respective link. (Gears 46, 48, 50, and 52 each have 12 teeth, which means they will each have a 1:1 gear ratio with each other.).

Claim(s) 1 and 6-10 are is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sholev (US 2011/0130212).
Re claim 1. A multi-link transmission gear for transmitting rotational power from an input shaft to an output shaft, the rotational power is provided to the input shaft by a rotational power source (abstract), the multi-link transmission gear comprises:
a first link and the second link (See annotated Fig. 15B below. See also [0129]-[0130]), each comprises:

a first gear and a second gear (See annotated Fig. 15B below.), rotatably supported by the supporting structure; (See annotated Fig. 15B below.)
a rotation transfer mean (intermeshing of gear teeth is a rotation transfer mean), interconnecting the first gear and the second gear to transfer rotational movement of the first gear to the second gear; (See annotated Fig. 15B below.)
wherein:
the first gear of the first link is adapted to be powered by the input shaft (The Examiner notes “adapted to be powered by” encompasses both direct and indirect connections between the first gear of the first link and the input shaft. See annotated Fig. 15B below.);
the first gear of the second link is rotatable by the first link (See annotated Fig. 15B below.); and
the second gear of the second link provides rotational power to the output shaft (The Examiner notes this encompasses both direct and indirect transmission of power to the output shaft. See annotated Fig. 15B below.); and
wherein the first link and the second link have a common axis (See annotated Fig. 15B below.) adapted to allow the first link and the second link to rotate about the common axis and thus to allow a change of an angle between the first link and the second link. (See annotated Fig. 15B below. See para [0001].)

    PNG
    media_image2.png
    574
    631
    media_image2.png
    Greyscale

Re claim 6. The transmission gear of claim 1, wherein the gears of at least one of the first link and the second link are positioned in a substantially the same plane. (See Fig. 15B)
Re claim 7. The transmission gear of claim 1, wherein the gears of at least one of the first link and the second link are positioned in a plane that is substantially parallel to a plane of the gears of the second and displaced from it. See annotated Fig. 15B below.

    PNG
    media_image3.png
    772
    631
    media_image3.png
    Greyscale

Re claim 8. The transmission gear of claim 1, wherein the second gear of the first link is the first gear of the second link. (See annotated Fig. 15B above)
Re claim 9. The transmission gear of claim 1 wherein the second gear of the first link and the first gear of the second link are configured to rotate together on a common axis (See annotated Fig. 15B above).
Re claim 10. The transmission of claim 1, wherein the first gear and the second gear of at least one of: the first link and the second link are shaped and sized to have a transmission ratio of 1:1 between the first gear and the second gear of the respective link. (See annotated Fig. 15B above. The gears are the same size and so have a 1:1 gear ratio. Additionally, the application discloses in, inter alia, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sholev (US 2011/0130212).
Re claim 4.
Sholev discloses all claim dependency limitations, see above, but does not expressly show the embodiment in Fig. 15B wherein the rotation transfer mean of at least one of the first link or the second link is a drive belt or a drive chain coupled to the first gear and the second gear.
Sholev teaches the rotation transfer mean of at least one of the first link or the second link is a drive belt or a drive chain coupled to the first gear and the second gear (See para. [0044], [0074], [0094], [0096]. See claim 4) for the purpose of choosing the transmission means (e.g. gear, belt, chain, etc. See para. [0044], [0074], [0094], [0096]. See claim 4) best suited for the particular application of the device of Sholev.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Sholev seen in Fig. 15B such that the rotation transfer mean of at least one of the first link or the second link is a drive belt or a drive chain coupled to the first gear and the second gear, as taught by Sholev, for the purpose of choosing the transmission means (e.g. gear, belt, chain, etc) best suited for the particular application of the device of Sholev, and in keeping with Sholev’s explicit statement that “obvious modifications or variations are possible in light of the [its] teachings” and “all such modifications and variations are within the scope of the invention [of Sholev] as determined by the appended claims when interpreted in accordance with the breadth they are fairly, legally, and equitably entitled.”

Re claim 11.
Sholev discloses all claim dependency limitations, see above, but does not expressly show the embodiment in Fig. 15B wherein the first gear and the second gear of the at least one of the first link 
Sholev teaches the first gear and the second gear of the at least one of the first link and the second link, are shaped and sized to reduce a rotational speed of the second gear with respect to a rotational speed of the first gear of the respective link (Para. [0049] - “It is a further object of the present invention to provide the constant velocity joint described above wherein the gear ratio between said input and output shafts is between about 10 and about 0.1.” Para. [0106] - “the gear ratio between input and output shafts can be varied by variation of the size of the wheels or gearwheels of the couplings”.), for the purpose of achieving a particular gear ratio as desired (para. [0049] - desired gear ratio will be between 10 and 0.1).
Sholev expressly states in para. “[0139] In the foregoing description, embodiments of the invention, including preferred embodiments, have been presented for the purpose of illustration and description. They are not intended to be exhaustive or to limit the invention to the precise form disclosed. Obvious modifications or variations are possible in light of the above teachings. The embodiments were chosen and described to provide the best illustration of the principals of the invention and its practical application, and to enable one of ordinary skill in the art to utilize the invention in various embodiments and with various modifications as are suited to the particular use contemplated. All such modifications and variations are within the scope of the invention as determined by the appended claims when interpreted in accordance with the breadth they are fairly, legally, and equitably entitled.”
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Sholev seen in Fig. 15B such that the first gear and the second gear of the at least one of the first link and the second link, are shaped and sized to reduce a rotational speed of the second gear with respect to a rotational speed of the first gear of the respective link, as taught by 

Re claim 12
Sholev discloses:
A wheel driving mechanism (See Fig. 9. See claim 26.) comprising:
a transmission gear for transmitting rotational power from an input shaft to an output shaft (See annotated Fig. 15B below. See also [0129]-[0130]), the transmission gear comprises:
a first link and a second link, (See annotated Fig. 15B below.) each comprises:
a first gear and a second gear (See annotated Fig. 15B below);
a rotation transfer mean (intermeshing of gear teeth is a rotation transfer means), interconnecting the first gear and the second gear (See annotated Fig. 15B below); wherein:
the first gear of the first link is adapted to be powered by the input shaft (The Examiner notes “adapted to be powered by” encompasses both direct and indirect connections) See annotated Fig. 15B below);
the first gear of the second link is rotatable by the first link (See annotated Fig. 15B below); and
the second gear of the second link provides rotational power to the output shaft (The Examiner notes this encompasses both direct and indirect transmission of power to the output shaft. See annotated Fig. 15B below); and
wherein the first link and the second link have a common axis adapted to allow the first link and the second link to rotate about the common axis (See para [0001]. See annotated Fig. 15B below);



    PNG
    media_image2.png
    574
    631
    media_image2.png
    Greyscale

Sholev also discloses a wheel rotatably powered by the output shaft (See Fig. 9. See para. [0018], [0087], [0118]. See claim 26), although is silent to its combination with the embodiment seen in Fig. 15B. Sholev teaches this wheel rotatably powered by the output shaft for the purpose of providing two-wheel-drive traction (para. [0018]).
Sholev expressly states in para. “[0139] In the foregoing description, embodiments of the invention, including preferred embodiments, have been presented for the purpose of illustration and description. They are not intended to be exhaustive or to limit the invention to the precise form disclosed. Obvious modifications or variations are possible in light of the above teachings. The embodiments were chosen and described to provide the best illustration of the principals of the 
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the device of Sholev depicted in, inter alia, Fig. 15B to have a wheel rotatably powered by the output shaft, as taught by Sholev, for the purpose of providing two-wheel-drive traction, and in keeping with Sholev’s explicit statement that “obvious modifications or variations are possible in light of the [its] teachings” and “all such modifications and variations are within the scope of the invention [of Sholev] as determined by the appended claims when interpreted in accordance with the breadth they are fairly, legally, and equitably entitled.”

Sholev as modified above further suggests:
Re claim 13. A wheel driving mechanism according to claim 12, comprising a reference frame (Fig. 9. Para. [0118]), and the power source (pedals in Fig. 9) is mounted at the reference frame.

Re claim 14. A wheel driving mechanism according to claim 12, wherein the first gear and the second gear are shaped and sized to reduce the total torque exerted at the wheel when transmitting rotational power. (See para. [0049], [0093], [0106])

Re claim 15. A wheel driving mechanism according to claim 12, comprising a suspension mechanism (Fig. 9 - suspension elements 905, 906. See para. [0118]) coupled between the first link and the second link to provide suspension between the rotational power source (at pedals in Fig. 9) and the front or back wheel. See. Para. [0018]. See Fig. 9). (The Examiner notes the suspension elements 905, 906 provide suspension between, inter alia, frame members 907, 908, 909, and those frame members support, inter alia, the first link and the second link, and so the suspension elements are indirectly coupled between the first link and the second link. See [0118])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes that Coldwell (US 1,283,083) is in particular relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY T PRATHER/               Examiner, Art Unit 3658